In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-21-00081-CR


                               CYRUS LUA GRAY III, APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 22nd District Court
                                      Hays County, Texas
               Trial Court No. CR-18-0567-A, Honorable R. Bruce Boyer, Presiding

                                             July 7, 2021
                                 MEMORANDUM OPINION
                         Before QUINN, C.J., and PARKER and DOSS, JJ.


        Appellant, Cyrus Lua Gray III, filed a notice of appeal, pro se, from the trial court’s

purported denial of his “motion for exculpatory evidence.”1 We dismiss the appeal for

want of jurisdiction.




        1
        Originally appealed to the Third Court of Appeals, this appeal was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001
(West 2013).
       In 2018, appellant was indicted for capital murder.2 He was appointed trial counsel,

but his counsel was later allowed to withdraw. Proceeding pro se, appellant filed a

“Motion for Exculpatory and Mitigating Evidence (Brady Material)” on October 19, 2020.

The clerk’s record does not contain a trial court order ruling on appellant’s motion or a

judgment of conviction.


       We have jurisdiction to consider a criminal appeal from a judgment of conviction

or where expressly granted by law. McIntosh v. State, 110 S.W.3d 51, 52 (Tex. App.—

Waco 2002, order) (per curiam). Here, the record does not contain the purported trial

court order denying appellant’s motion for exculpatory evidence. Even if the trial court

had signed such an order, we have found no authority granting immediate appellate

review. See Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991) (holding that

appellate courts have jurisdiction to review interlocutory orders, such as pretrial rulings,

only where that jurisdiction has been expressly granted by law).


       By letter of May 19, 2021, we directed appellant to file a response showing how

we have jurisdiction over this appeal.                Appellant filed a response but has not

demonstrated grounds for continuing the appeal.


       Because appellant has not presented this Court with a judgment of conviction or

appealable order for review, we dismiss the appeal for want of jurisdiction and deny

appellant’s request for appointed appellate counsel.

                                                                 Per Curiam


Do not publish.


       2   See TEX. PENAL CODE ANN. § 19.03(a)(2) (West 2019).

                                                  2